Case 7:20-cr-00367-NSR Document 17 Filed 09/08/20 Page 1 of5

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, oe :

-against- 20-CR-367 (NSR)
STEVE HUNT, SCHEDULING ORDER

Defendant.

 

 

NELSON S. ROMAN, United States District Judge:

In light of the recent Coronavirus Disease 2019 ("COVID-19") pandemic
affecting New York, and given the directives provided by the Chief Judge of the
United States District Court for the Southern District of New York to limit in-
person court appearances due to the risk presented by COVID-19, it is hereby

ORDERED that the above case is scheduled for Initial Appearance/De
Novo Bail Review via teleconference on September 10, 2020 at 3:00 pm.

To access the teleconference, please follow these directions: (1) Dial the
Meeting Number: (877) 336-1839; (2) Enter the Access Code: 1231334 #; (3)
Press pound (#) to enter the teleconference as a guest.

Prior to the teleconference, Defendant's counsel shall either obtain from
Defendant a written or oral waiver of appearance and consent for counsel to
proceed telephonically either with or without Defendant present by telephone. If
counsel cannot obtain a written waiver from Defendant, counsel must provide an
affidavit confirming counsel has obtained Defendant's consent. The affidavit must

establish that counsel (1) consulted with Defendant regarding his or her right to be

 
Case 7:20-cr-00367-NSR Document17 Filed 09/08/20 Page 2 of 5

present at all conferences, (2) discussed with Defendant the current public health

emergency created by the COVID-19 pandemic and the restrictions to courthouse

access that have been implemented as a result, and (3) obtained Defendant's

consent to willingly and voluntarily give up his or her right to be present at

conferences for the period of time in which access to the courthouse has been

restricted on account of the COVID- 19 pandemic.1 The affidavit shall be e-filed

with the Court no later than one (1) day before the scheduled teleconference.

In preparation for and while engaging in a teleconference, please follow these

guidelines:

1.

2.

Use a landline whenever possible.

Use handset rather than speakerphone.

. Identify yourself each time you speak.

. Be mindful that, unlike in a courtroom setting, interrupting can render

both speakers unintelligible.

. Mute when not speaking to eliminate background noise, i.e., dog

barking, kids playing, sirens, papers shuffling, emails pinging,
drinking, breathing. It all comes through. This will also prevent

interruptions.

. Avoid voice-activated systems that don't allow the speaker to know

when someone else is trying to speak and they cut off the beginning of

words.

 
Case 7:20-cr-00367-NSR Document17 Filed 09/08/20 Page 3 of 5

7. Spell proper names.

8. Have judge confirm reporter is on the line.

9. If someone hears beeps or musical chimes, that means someone has
either come in or left the conference. Please be aware that the judge
may need to clarify that the reporter has not lost the line. (This has
happened before, and the reporter had to dial back in and tell the judge

the last thing that the court reporter transcribed.)

SO ORDERED.
Dated: September 8, 2020 ne
White Plains, New York _ -

 

 

 

United States District Judge

 
Case 7:20-cr-00367-NSR Document17 Filed 09/08/20 Page 4 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
UNITED STATES OF AMERICA
WAIVER OF RIGHT TO BE
“ve PRESENT AT CRIMINAL
PROCEEDING
Defendant.
X -CR- ( )C )

 

Check Proceeding that Applies

Date:

Arraignment

| have been given a copy of the indictment containing the charges against me and have reviewed
it with my attorney. | understand that | have a right to appear before a judge in a courtroom in
the Southern District of New York to confirm that | have received and reviewed the indictment;
to have the indictment read aloud to me if | wish; and to enter a plea of either guilty or not guilty
before the judge. After consultation with my attorney, | wish to plead not guilty. By signing
this document, | wish to advise the court of the following. | willingly give up my right to appear
jn a courtroom in the Southern District of New York to advise the court that:

1) | have received and reviewed a copy of the indictment.
2) | do not need the judge to read the indictment aloud to me.
3) | plead not guilty to the charges against me in the indictment.

 

Signature of Defendant

 

Print Name

Conference Date:

 

| have been charged in an indictment with violations of federal law. | understand that | have a
right to be present at all conferences concerning this indictment that are held by a judge in the
Southern District of New York, unless the conference involves only a question of law. |
understand that at these conferences the judge may, among other things, 1) set a schedule for
the case including the date at which the trial will be held, and 2) determine whether, under the
Speedy Trial Act, certain periods of time should be properly excluded in setting the time by which
the trial must occur. | have discussed these issues with my attorney and wish to give up my right
to be present at the conferences. By signing this document, | wish to advise the court that |
willingly give up my right to be present at the conferences in my case for the period of time in
which access to the courthouse has been restricted on account of the COVID-19 pandemic. |

 
Case 7:20-cr-00367-NSR Document17 Filed 09/08/20 Page 5of5

request that my attorney be permitted to represent my interests at the proceedings even though
| will not be present.

Date: Signature of Defendant

 

Print Name

| hereby affirm that | am aware of my obligation to discuss with my client the charges contained in the
indictment, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver form. | affirm that my client knowingly and voluntarily consents to the
proceedings being held in my client’s absence. | will inform my client of what transpires at the
proceedings and provide my client with a copy of the transcript of the proceedings, if requested.

Date:

 

Signature of Defense Counsel

 

Print Name

Addendum for a defendant who requires services of an interpreter:

| used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is:

 

Date:

 

Signature of Defense Counsel

Accepted:

 

Signature of Judge
Date:

 
